Citation Nr: 0724299	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In February 2007, the veteran 
testified at a hearing held before the undersigned Acting 
Veterans Law Judge.  .

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the veteran was not 
provided a notice letter that informed him of the basis of 
the prior denial and the evidence needed to reopen these 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
such, the Board has no discretion and must remand this issue.

In this case, the veteran contends that his current back 
disability is due to an injury sustained while lifting boxes 
during active duty service in Germany in 1980 or 1981.  
Although the veteran's service medical records have been 
obtained, the treatment records in connection with this 
incident have not been obtained and are not available for 
review, and he argues that some of his service medical 
records may be outstanding.

In this regard, the Board notes that the veteran is competent 
to report sustaining a back injury in service as well as of 
suffering from back problems since that time.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court) emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge.  
Although VA is not required to accept the veteran's statement 
and must, on the merits, assess his credibility, see 
Buchanan, Washington, for the purpose of determining if a 
case should be reopened, the credibility of the evidence 
added to the record must be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran also testified that he has sought chiropractic 
and medical treatment for his back complaints since his 
discharge, but has not identified these treatment providers 
because he feels that attempts to obtain treatment records 
from them will be unsuccessful due to the lapse of many years 
since the date of treatment.  The Board finds that the 
veteran should be afforded an opportunity to identify the 
healthcare providers who provided treatment for his back 
complaints from the time of his discharge from active duty 
service in 1982.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that advises 
him of the basis of the prior denial 
and indicates what evidence is 
necessary to substantiate that element 
or elements required to establish 
service connection that were found 
insufficient.  

2.  Unless the RO determines that doing 
so is futile, the RO must contact the 
National Personnel Records Center (NPRC), 
or other agency as appropriate, and try 
to obtain any outstanding service medical 
records.  If the RO concludes that such a 
search would be futile, or if any search 
results in a negative response, the RO 
should prepare an administrative 
determination addressing this issue.

3.  The RO should attempt to obtain all 
records of treatment for the veteran's 
back from the date of his discharge from 
active duty service in 1982 to the 
present.  If any requested records are 
not available or the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The veteran himself may 
obtain these records and submit them to 
the RO in order to expedite his case.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


